      Case 9:19-cv-00184-DLC-KLD Document 24 Filed 11/27/20 Page 1 of 2



Rebecca K. Smith
PUBLIC INTEREST DEFENSE CENTER, PC
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


SAVE THE BULL TROUT, et al.,             CV-19-184-M-DLC-KLD

      Plaintiffs,                        PLAINTIFFS’ MOTION FOR
                                         SUMMARY JUDGMENT
vs.

SKIPWITH, et al.,

      Defendants
      Case 9:19-cv-00184-DLC-KLD Document 24 Filed 11/27/20 Page 2 of 2



      Plaintiffs respectfully move this Court for summary judgment on the merits

of this case. The Bull Trout Recovery Plan violates the Endangered Species Act

(ESA). 16 U.S.C. §§1531 et seq. Plaintiffs file a brief in support of this motion.

Defendants will file a brief opposing this motion.

      Respectfully submitted this 27th Day of November, 2020.


                                /s/ Rebecca K. Smith
                                Rebecca K. Smith
                                PUBLIC INTEREST DEFENSE CENTER, PC

                                Timothy M. Bechtold
                                BECHTOLD LAW FIRM, PLLC

                                Attorneys for Plaintiffs
